Citation Nr: 0830810	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Army from September 
1975 to September 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for a 
bilateral knee disability with an initial rating of 10 
percent for each knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a copy of an unfavorable disability 
determination by the Social Security Administration (SSA), 
dated in March 2005.  This SSA decision shows the veteran 
does not qualify for disability benefits based on his 
service-connected bilateral knee disabilities.  All of the 
medical and other records that formed the basis of this 
decision, however, may not be on file and must be obtained 
before deciding the veteran's VA claims for a higher rating 
for his bilateral knee disabilities.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board further notes that in May 2007, the veteran also 
provided additional argument and evidence without waiver of 
the RO's initial review of this evidence under 38 C.F.R. 
§ 20.1304(c) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records, 
including all medical records that 
formed the basis of any decision 
rendered by that agency.  Efforts to 
obtain these records should also be 
documented, and any evidence received 
in response to this request should be 
put in the claims file for 
consideration in this appeal.

2.  Then readjudicate the claims in 
light of the additional evidence 
received since the statement of the 
case (SOC) of December 2006.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


